Title: Circular to Officers Commanding Virginia Brigades, 22 May 1778
From: Washington, George
To: Officers Commanding Virginia Brigades


                    
                        Sir
                        Head Quarters Valley Forge 22d May 1778
                    
                    I want to obtain a very particular Account of the Number of Men who have come from Virgina under the Old & new Draft Law You are therefore to order the Commanding Officers of the different Regiments in your Brigade to make you as soon as possible an exact return of the Men in their respective Corps who came out as Drafts or Substitutes, distinguishing those of the old from the New. If you can obtain a Return of those who either died or deserted after they Join’d their Regiments, I will be glad to have it.
                    After the Returns have been made to you, be pl⟨eased⟩ to examine them carefully & send them to me. I am Sir Your mo: Obedt Servant
                    
                        Go: Washington
                    
                    
                        P.s. Let the County be mentiond from whence the Drafts came.
                    
                